   Case 6:18-cv-00112-JRH-CLR Document 48 Filed 12/07/20 Page 1 of 1



               IN THE UNITED STATES DISTRICT COURT FOR THE
                          SOUTHERN DISTRICT OF GEORGIA
                              STATESBORO DIVISION


JEFFREY BOWEN; LEIGH BOWEN;
and TYLER BOWEN,


        Plaintiffs,


             V.                                       CV 618-112


TELFAIR COUNTY SCHOOL DISTRICT        *
d/b/a TELFAIR COUNTY HIGH             *
SCHOOL; MATTHEW BURLESON;             *
MEADOWS REGIONAL MEDICAL CENTER       *
d/b/a MEADOWS HEALTHCARE
RESOURCES, INC. and MEADOWS
SPORTS MEDICINE; STEPHANIE
MOODY; and JOHN DOES 1-10,

        Defendants.




                                  ORDER




        Before the Court is the Parties' stipulation of dismissal with

prejudice.        {Doc.   47.)    Plaintiffs   and   Defendants   consent   to

dismissal; thus, dismissal is proper under           Federal Rule of Civil

Procedure 41(a)(1)(A)(ii).        IT IS THEREFORE ORDERED that Plaintiffs'

claims are DISMISSED WITH PREJUDICE.        The Clerk is directed to close


this case.    Each party shall bear its own costs and attorney's fees.


        ORDER ENTERED at Augusta, Georgia this             day of December,

2020.




                                           J. RJmfKL HALLf CHIEF JUDGE
                                           UNITEy STATES DISTRICT COURT
                                                fERN DISTRICT OF GEORGIA
